Title: To James Madison from Jonas Smith, 24 January 1808
From: Smith, Jonas
To: Madison, James



Sir
Watertown, Jefferson County State of New York 24th. Jany 1808

Having this moment Seen an Account in the New york Spectator of the 9th. Instant taken from the Bal. am. of a discovery of Longitude by a perpetual Log Established at the Coffee House in that place, being Apprehensive that this is borrowed from a discovery of my own by some person, that has seen or heard of the discovery which I made Several years ago and Now Making Improvements on as the perpetual Log (so Called in the Paragraph above aluded to) is that discribed, and as it is of the greatest Importance to me I must beg the favour of you to answer my Letter, & the following questions.
1st.  Has there a patent been Granted for any discovery of Lungitude
2ly.  What is the Nature or principal of Such Machine or Log.
3ly. To whom is the patent Granted and his place of Resedence.
To convince you that I mean Nothing unfair in this Inquiry I here Shall Inform you that the discovery which I have made depends on the power of Magnetism, for the true measurement of distances and will on making the experiment be evedent that distances Can be measured on Land or Sea with the greatest degree of Accuracy  The principle is extremely plain and Requires the aid of No Celestial or Lunar Observations.  As Soon as I am fully prepared I shall apply for a patent.  My extreme anxiety Respecting this business must plead my excuse for troubling you with this Letter and beg you will without delay Return me an answer  I am Sir with Sentiments of due Respect your very humble St.

Jonas Smith

